Walworth, Circuit Judge,
thereupon pronounced the follow ing sentence upon the prisoners:
Nelson Thayer, Israel Thayer, Jr., and Isaac Thayer:■ — You have been indicted by the grand jury of this county, for the murder of John Love, at the town of Boston, on the I5th of December last. You have respectively had fair and impartial trials, in which you have been aided by faithful and intelligent counsel. After a patient and deliberate investigation of your several cases by petit juries, they have been constrained and compelled, by their consciences and their oaths, to pronounce each and all of you guilty of a most foul and aggravated murder. Have you, or either of you, anything to say why the sentence of the law should not be pronounced against you? [The prisoners making no response, his honor proceeded as follows:]
The feelings and emotions with which I enter upon the discharge of the solemn and important duty which devolves upon the court, and which 1 am now about to perform, are too painful to be expressed. To pronounce the dreadful sentence which is to cut a fellow mortal off from society, to deprive him of existence, and to send him to the bar of his Creator and his God, where his destiny must be fixed for eternity, is at all times, and under any circumstance, most painful to the court. But to be compelled, at one and the same time, to consign to *600the gallows three young men, who have just arrived at manhood, standing in the relation to each other of brothers, and connected with others in the tender relations' of children, brothers, husbands and fathers, presses upon my feelings with a weight which I can neither resist nor express.
If, in the discharge of this most painful duty which can ever devolve on any court, I should, in portraying the horrid circumstances of this case, make use of strong language to express the enormity of your guilt, and the deep depravity which it indicates, I wish you to rest assured it is not with any intention of wounding the feelings of your relatives, nor for the purpose of adding one pang to your own afflictions which the righteous hand of an offended God is pressing so heavily upon you. But it will be for the purpose, if possible, of awakening you to a proper sense of your awful situations, and to prepare you to meet the certain and ignominious deaths which shortly await you. It is to endeavor, if possible, to soften your hearts and to produce a reformation in your feelings; that, by contrition and repentance, you may be enabled to shun a punishment infinitely more dreadful than any that can be inflicted by human laws — Ihe eternal and irretrievable ruin of your guilty souls.
From the testimony which was given on the trials of your several cases, there is no room to doubt the certainty of your guilt, or the aggravated circumstances attending the perpetration of the bloody deed. The man you murdered was your companion and your friend. He had loaned you money to relieve your necessities and to support some of your families. He was the lenient creditor, renewing and exchanging his judgments and his executions, from time to time, to prevent the sacrifice of your property. He was the lodger of your father, and was frequently enjoying the hospitalities of your own roofs. In the unsuspecting hour of private confidence, you decoyed him to the retired dwelling of Israel Thayer, Jr.; and there, while he was enjoying the hospitality of the social fireside, you stole upon him, unperceived — you aimed the deadly musket at his head, and with the fatal axe you mangled *601and murdered your victim — mingling his blood with that of your butchered swine. But your guilt and depravity did no*, stop here. Scarcely had you committed his lifeless corpse to its shallow grave, before you began to collect and to riot upon the spoils of his property. To the crime of murder, you added those of theft, fraud and forgery; and repeatedly imprecated the vengeance of Heaven upon your perjured souls.
The punishment of death has been pronounced against the crime of murder, not only by the laws of all civilized nations, but also by that law which was written by the pen of inspiration under the dictation of the unerring wisdom of the Most High. And as God himself has prescribed the righteous penalty for this offence, so there is strong reason to believe that very few murders are committed which are not ultimately liscovered, and the wicked perpetrators thereof brought to merited punishment.
Wretched and deluded men! In vain was the foul deed perpetrated under cover of the darkness of night; in vain was the mangled body of your murdered companion committed to the earth and the lonely grave concealed by rubbish; in vain was the little boy sent home to his mother, and the unsuspecting wife removed from her house, that no human eye should be near, to witness the foul and unnatural murder; in vain did you expect the snows of winter to conceal the grave until the body of your victim could be no longer known and recognized, You forgot that the eye of your God was fixed upon you — the eye of that God who suffers not even a sparrow to fall without his notice. You forgot that you were in the presence of Him to whom the light of day and the darkness of midnight are the same; that He witnessed all your movements; that He could withhold the accustomed snows from falling on the earth, or His breath could melt them when fallen, leaving the grave uncovered, thus exposing you to detection and condemnation. His vengeance has at length overtaken you. The sword of human justice trembles over you and is about to fall upon your guilty heads. You are about to take your final leave of this world, and to enter upon the untried retributions of a never *602ending eternity. And I beg of you not to delude yourselves with the vain hopes of pardon, which never can be realized. Your destiny for this world is fixed, and your fate is inevitable. Let me therefore entreat you, individually and collectively, by every motive temporal and eternal, to reflect upon your present situation, and the certain death that shortly awaits you. There is but one who can pardon your offences; there is a Saviour whose blood-is sufficient to wash from your souls the guilty stains even of a thousand murders. Let me therefore entreat you to fly to him for that mercy and that pardon which you must not expect from mortals.
When you have returned to the solitude of your prison, where you will be permitted to remain for a few short weeks, let me entreat you, by all that is still dear to you in time — by all that is dreadful in the retributions of eternity — that you seriously reflect upon your present situation and upon the conduct of your past lives. Bring to your minds all the aggravated horrors of that dreadful night, when the soul of the murdered Love was sent unprepared into the presence of its God, where you must shortly meet it as an accusing spirit against you. Bring to your recollections the mortal struggles and dying groans of your murdered friend. Recollect the horror that seized you while you dragged his murdered remains to the place of concealment. Think of the situation of your aged father to whom you are indebted for your existence. Think of the grief of your distracted and disconsolate mother, who has nursed you in the lap of affection and watched over the tender years of your infancy; who must now go down to her grave sorrowing over the ruins of her family. Think of the dreadful agonies, of the unnatural and desolate widowhoods, to which you have reduced the unfortunate partners of your beds and your bosoms. Think upon your poor orphan children, on whom you have entailed everlasting disgrace and infamy; and who are now to be left, fatherless, and unprotected, to the mercy of the world. And when, by such reflections as these, your hard and obdurate hearts shall become softened, let me again intreat you, before your blood-stained hands are raised in *603unavailing supplication before the judgment seat of Christ, that you fly for mercy to the arms of the Saviour and endeavor to seize upon the salvation of his cross.
Listen now to the dreadful sentence of the law, and then farewell, forever, until the court, and you, with all this assembled audience, shall meet together in the general resurrection.
You-, and each of you are to be taken from hence to the prison from which you came, and from thence to the place of execution, and there, on the seventeenth day of June next, between the hours of twelve at noon and six o’clock in the afternoon, you are to be hanged by your necks until you are dead.
And may that God whose laws you have broken, and before whose dread tribunal you must then appear, have mercy on your souls.